       Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 1 of 16

1    Malcolm Segal, SBN 075481
     Emily E. Doringer, SBN 208727
2    SEGAL & ASSOCIATES, PC
3    400 Capitol Mall, Suite 2550
     Sacramento, CA 95814
4    Telephone: (916) 441-0886
     Facsimile: (916) 475-1231
5
     msegal@segal-pc.com
6
     Thomas A. Johnson, SBN 119203
7    Kristy M. Horton, SBN 271250
8    Law Office of Thomas A. Johnson
     400 Capitol Mall, Suite 2560
9    Sacramento, CA 95814
     Telephone: (916) 442-4022
10
     taj@tomjohnsonlaw.com
11
     Patrick Wong, SBN 241740
12   Patrick Wong, Esq.
13   145 El Camino Real
     Menlo Park, CA 94025-5234
14   Telephone: (650) 391-5366
     Facsimile: (650) 352-3562
15
     patrick@wong.law
16
     Attorneys for Defendant
17   JUAN TANG
18                           UNITED STATES DISTRICT COURT
19                         EASTERN DISTRICT OF CALIFORNIA
20
     UNITED STATES OF AMERICA,                      Case No: 2:20-CR-00134 JAM
21
                      Plaintiff,                    MOTION FOR PROTECTIVE ORDER
22
                                                    AUTHORIZING REDACTED
     v.
23                                                  DOCUMENT FILINGS
24   TANG JUAN,
     aka Juan Tang,
25

26               Defendant.

27

28
                                              -1-
                                   Motion for Protective Order
           Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 2 of 16

1                               I.       Procedural Background

2             On August 28, 2020, following a hearing of the defense’s renewed Motion

3    for Pretrial Release, the Court ordered the defendant’s release on specified

4    conditions, including the condition that the defendant be released to the

5    supervision of a Third-Party Custodian. DKT #37. The government requested

6    that the court inform the Custodian that the release documents would be filed

7    publicly. Consistent with the prior sealing order, the defense asked that the

8    identifying information on the Appearance Bond and Third-Party Custodian

9    document (attached to the Notice to Defendant Being Released) be redacted. The

10   Court then ordered additional filings concerning a defense request to protect the

11   Custodian’s identifying information contained in the release documents.

12            The original unredacted Notice to Defendant Being Released with attached

13   Third Party Custodian information and the original unredacted Appearance Bond

14   both contain the names and residential address information pertaining to the

15   Third-Party Custodian and his spouse. Pursuant to Local Rule 140(b) and

16   141.1(b)(1) and to Rule 49.1(e) of the Federal Rules of Criminal Procedure, the

17   defense moves for a Protective Order directing the redaction of the Notice to

18   Defendant Being Released with attached Third-Party Custodian information and

19   the Appearance Bond to be filed with the Court in connection with the release

20   order. The defense also requests that the Court include an order that the parties

21   to this action not disclose or disseminate in any manner the personal identifying

22   information concerning the Custodian’s name and address.

23            The documents in question, with proposed redactions, are attached as Exh.

24   1. A copy of the original documents, as well as a Reference Lists pursuant to

25   Rule 49.1(g) and Local Rule 140(c)-(d) are filed separately under seal.

26   ///

27   ///

28   ///

                                                -2-
                                     Motion for Protective Order
           Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 3 of 16

1                                       II.    Argument

2             The redaction and sealing of information in criminal cases is common when

3    it serves a judicial purpose or to protect the privacy interests of a party. For

4    example, in the instant case, as in all other cases in the District, the Pretrial

5    Services Report is not a public document. Similarly, Presentence Reports, which

6    contain personal and private information about the defendant and others

7    associates with the defendant, are not public documents and are always sealed,

8    as are financial affidavits under the Criminal Justice Act. The government often

9    seeks the same level of privacy when it serves its interests. Motions or letters for

10   downward sentencing departures under Section 5K1.1 are sealed to protect the

11   defendant and the government’s interest in gaining cooperation in criminal

12   investigations, and to encourage the cooperation and possible testimony of

13   defendants who are fearful of co-defendants but choose to assist the government.

14   Indeed, in many cases (and likely this one) the government requires or moves for

15   a stipulated Protective Order before providing discovery to assure that discovery

16   will not be made public and that it will be redacted before it is submitted in support

17   of any public filings.

18            District Courts across the United States make a practice of keeping Pretrial

19   Reports and Presentence reports private and confidential. This is based in part

20   on the need to obtain accurate information used to assess flight in the former

21   instance and an accurate basis for sentencing in the latter. In every instance

22   where accurate information is needed by the Court, the defendant is permitted to

23   provide facts and information without fear of reprisal or public disclosure and the

24   Pretrial Services or Probation Officer is permitted to gather information and

25   assistance from others without them having to suffer adverse consequences from

26   public disclosure. The need for such information in such instances outweighs the

27   desire for public availability.

28   ///

                                              -3-
                                   Motion for Protective Order
           Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 4 of 16

1             The Court here had a need to determine whether the proposed Third-Party

2    Custodian could and would appropriately execute his assigned role and whether

3    the security he was willing to post had the required value and was owned by him

4    and his spouse. To initially assess the proposed Custodian, the Court questioned

5    the Custodian and permitted the parties to do so. The court inquired whether the

6    Custodian understood that his primary residence would be lost if the defendant

7    did not appear and, after learning more about the proposed property which would

8    serve a security, determined to require that the bulk of the equity in that property

9    be posted as security. And the Court did even more. It inquired about why the

10   Custodian was willing to risk loss of the property and what the Custodian

11   understood about the facts of the case. That was a full and complete vetting of

12   the proposed Custodian and of the security on the public record, and not

13   conducted in private. Any public interest in knowing that information was

14   vindicated. But the Court did not stop its inquiry at that point, it conducted a

15   second hearing a day later to confirm the Custodian’s willingness to serve and

16   post his residence as security. The government did not challenge the Custodian’s

17   integrity or capacity to serve as a Custodian or the value or interest in the

18   proposed security.

19            The only information for which redaction on the record is now sought are

20   the Custodian’s name and address. The Court knows this information, the United

21   States Attorney and the Federal Bureau of Investigation know the information,

22   and the Pretrial Service Officer not only knows it but has had the independent

23   ability to question the Custodian before and after the hearing, and to verify the

24   information he received. The only possible outcome of requiring that the

25   Custodian’s name and address be placed in the public file would be to create the

26   possibility that the Custodian, out of fear for his peace and or that of his family,

27   might decline the role.

28   ///

                                             -4-
                                  Motion for Protective Order
       Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 5 of 16

1          No one can reasonably dispute that anyone assisting in this case and

2    serving as the defendant’s Custodian will be immediately cast, by those who do

3    not know better, as a pawn of China, thereby eviscerating the ability of this and

4    future defendants charged with a manifestly publicly unpopular offense to call on

5    the community to assist them in gaining release from custody on suitable

6    conditions of release. Today it is the fact that the defendant is a Chinese citizen

7    accused of visa fraud, tomorrow it is someone accused of another of the panoply

8    of federal crimes.

9          The need to redact information about the identity and residential address of

10   the Third-Party Custodian and his spouse in order to protect them and assist the

11   Custodian in maintaining the security of the defendant, is manifest. This Court

12   has already recognized that need and the sensitivity of such information by

13   permitting the sealing of his declaration in support of the Defendant’s Renewed

14   Motion for Release, without objection by the government. DKT #28.

15         A.     The Requested Protective Order is Limited in Nature.

16
           The defense requests a Protective Order directing that the filed release

17   documents be redacted to remove information concerning the Third-Party

18   Custodian’s identity, his spouse’s identity, and their personal residential address

19   (including the City of residence). Existing law already calls for the redaction of

20
     residential address information in criminal cases. Fed. R. Crim. Pro. 49.1(a)(5).

21   The federal and local rules also permit a party to seek a protective order

22   authorizing additional redactions beyond those already explicitly called for. Fed.

23   R. Crim. Pro. 49.1(e); Local Rule 140(b).

24         The present request is for an order permitting the additional redaction of

25   only the Custodian’s City of residence, as well as his name and his spouse’s

26   name. The request is in line with the Custodian’s own fundamental right to

27   privacy, and to the privacy rights of his family. While there is no federal common

28   law privilege regarding the right to privacy, “federal courts ordinarily recognize a

                                            -5-
                                 Motion for Protective Order
       Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 6 of 16

1    constitutionally based right of privacy that can be raised” by parties seeking to

2    protect personal information. Estate of Jacobo v. L.A. Cty., 2010 U.S. Dist. LEXIS

3    152002, n. 2 (CD CA 2010). Given existing rules applicable to criminal matters,

4    the present request is very narrow in terms of the additional information that is to

5    be protected.

6          With the ordered restrictions on the defendant’s release, the government’s

7    only argument at the hearing opposing a sealing or protective order concerning

8    the Third-Party Custodian is that some, albeit unspecified, information is ordinarily

9    placed in the publicly available records of the Court. No reason was provided as

10   to the value to anyone of that information and the government pointed to no rule

11   which would be offended by altering the procedure to assure the safety and

12   privacy of the Custodian and his family.

13
           B.     There is No Compelling Public Interest Against the Proposed
14                Protective Order.
15         While the requested redactions are limited in nature, there is no substantial
16   countervailing public interest in disclosure. The information sought to be
17   protected concerns a private individual acting as Third-Party Custodian. Only
18   redaction of names and the full address is requested; the fact of the defendant’s
19   release, the conditions of release, and the existence of the Third-Party Custodian
20   all remain part of the public record. The Custodian’s personally identifying
21   information is not the type of information that the public has a strong interest in,
22   while on the other hand, the personally identifying information is the sort that
23   could be misused.
24         Traditionally, protective orders are appropriate where the public filings
25   might become a “vehicle for improper purposes,” which could include “the use of
26   records to gratify private spite, promote public scandal, circulate libelous
27   statements, or release trade secrets.” Kamanaka v. City of Honolulu, 447 F.3d
28   1172, 1179 (9th Cir. 2006). Here, the existence of extensive media coverage
                                            -6-
                                 Motion for Protective Order
       Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 7 of 16

1    makes clear that the Custodian’s privacy interests are implicated if his residence

2    became public record. Moreover, the increase in racially motivated hostility and

3    violence create a realistic and substantial concern for personal safety. Such

4    unwarranted intrusion into the Custodian’s personal life would carry with it the

5    possibility of a substantial risk to his and his family’s personal safety and the

6    safety of the defendant.

7          This problem was created, however well-meaning, by press releases by the

8    Department of Justice. The Department has made a public display of cases in

9    which Chinese citizens in the United States are accused of visa fraud, or the

10   manner in which they have acted while in this country. None of those cases have

11   been linked to this defendant, yet the government chose to cite three of them in

12   its original opposition to the Defendant’s release. The narrative that the

13   defendant is involved in something other than the instant charges is belied by the

14   charges themselves and the fact that the government did not offer more in

15   response to the Court’s inquiries. That narrative, however, has undeniably

16   created a risk of harm to the Custodian and his family and the government should

17   not benefit by prevailing in its opposition to the defendant’s release by arguing

18   that a general practice of including the Custodian’s name and address in the

19   public record is somehow sacrosanct.

20         In Kamanaka, the Court emphasized that certain court records are subject

21   to a more compelling public right of access than others, noting that dispositive

22   motions in particular reside “at the heart of the interest in ensuring ‘the public’s

23   understanding of the judicial process and of significant public events.’”

24   Kamanaka, 447 F.3d at 1179. On the other hand, there exist “’good reasons to

25   distinguish between dispositive and non-dispositive motions.’” Kamanaka, 447

26   F.3d at 1179. “Specifically, the public has less of a need for access to court

27   records attached only to nob-dispositive motions because those documents are

28   often ‘unrelated, or only tangentially related, to the underlying cause of action.’”

                                             -7-
                                  Motion for Protective Order
       Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 8 of 16

1    Kamanaka, 447 F.3d at 1179. The public policies that support the right of access

2    to dispositive motions, and related materials, do not apply with equal force to non-

3    dispositive materials.” Kamanaka, 447 F.3d at 1179. Here, the proposed

4    Protective Order does not concern records or information relating to a dispositive

5    motion. Rather, the proposed Order is limited to name and address information

6    contained on the Court’s forms.

7          The redactions sought here are a simply a modest extension of those

8    mandated by Rule 49.1. They serve the purpose of the Bail Reform Act which

9    permits the Court to fashion a condition or conditions of release which will enable

10   it to release a defendant pending trial and is not in derogation of any condition it

11   has already set. This Court has imposed very substantial conditions of release,

12   identifying “the least restrictive . . . condition, or combination of conditions, that . .

13   will reasonably assure the appearance of the (defendant) as required and the

14   safety of any other person and the community.” While the government opposed

15   release, and still does, this Court has determined that detention is not required

16   under circumstances where such an excellent Third-Party Custodian has stepped

17   forward, one who is willing to secure the defendant’s appearance with virtually all

18   of the substantial equity in his and his wife’s personal residence. The defendant

19   will be monitored electronically and restricted to the residence unless the Pretrial

20   Services Officer authorizes her movement---even to see her attorneys or for

21   medical purposes. She may not visit her consulate and must not communicate

22   with it unless her attorney is on the phone, and she has no passport with which to

23   travel. The United States Attorney’s Office, the Federal Bureau of Investigation

24   and the Court will know where she and the Custodian reside during the pendency

25   of the case.

26         Even with the proposed Protective Order and redactions, the public record

27   will still contain all relevant information concerning the defendant’s release on

28   conditions. There is no need for the public to know the Custodian’s address or

                                              -8-
                                   Motion for Protective Order
       Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 9 of 16

1    identity except to potentially harass and intimidate him and his family. While the

2    government may argue that making the information available to the public will

3    enable others to comment on his background and his appropriateness as a

4    Custodian, or monitor him, such an argument has no force. Pretrial Services has

5    reviewed the Custodian’s credentials, as has the Federal Bureau of Investigation

6    and found them to be suitable, or the Court would have been advised otherwise.

7    To the extent the vetting of a Third-Party Custodian is necessary to the fair

8    administration of justice, that process does not involve the public, and in any

9    event, has already occurred in this case.

10                                      III.   Conclusion

11          There is significantly more here to consider than a privacy argument and

12   the Court has identified the issue. The government’s argument may defeat the

13   defendant’s release. In this case, that means that the defendant may be

14   incarcerated in the County Jail for far longer than the Sentencing Guidelines

15   dictate, even were she to be convicted at trial or by plea. While the government

16   was unable to offer a likely specific guideline sentence, the presumptive sentence

17   would be most likely a term of six months or less, while pretrial detention without

18   a trial could be measured in years because of the COVID-19 epidemic.

19          There is a public interest and a reason founded in our system of justice in

20   protecting disclosure of the Third-Party Custodian’s name and address, as well as

21   that of his spouse. Where a dispositive matter is not at issue, the public’s interest

22   in information contained in court filings is limited; in this case, it is plainly

23   outweighed by the need to protect individual privacy, secure the Custodian’s

24   safety and afford the defendant the opportunity for release as she prepares her

25   defense. The requested Protective Order is narrow and reasonably related to the

26   privacy interest at stake. Given the totality of the circumstances, the Court should

27   issue a Protective Order directing the requested name and address redaction on

28   the Notice to Defendant Being Released with attached Third Party Custodian

                                               -9-
                                   Motion for Protective Order
      Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 10 of 16

1    information, and on the Appearance Bond to be filed with the Court in connection

2    with the Court’s Release Order.

3    Dated: August 31, 2020               SEGAL & ASSOCIATES, PC
4

5                                  By:    /s/ Malcolm Segal______________
                                          MALCOLM SEGAL
6                                         EMILY E. DORINGER
7
                                          Counsel for Defendant

8
                                          LAW OFFICE of THOMAS A. JOHNSON
9

10                                 By:   /s/ Thomas A. Johnson__________
11                                        THOMAS A. JOHNSON
                                          Counsel for Defendant
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         -10-
                               Motion for Protective Order
Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 11 of 16




                 EXHIBIT 1
Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 12 of 16
Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 13 of 16
Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 14 of 16




                                  UNITED STATES DISTRICT COURT

                       FOR THE EASTERN DISTRICT OF CALIFORNIA



  UNITED STATES OF AMERICA.                         No. 2:20-cr-00134-JAM
                     Plaintiff,
          v.                                        THIRD PARTY CUSTODY
  TANG JUAN,
                     Defendant.



  TANG JUAN . defendant herein, is placed in the custody of:

         NAME:_CUSTODIAN NAME_______________________


 who agrees to supervise the defendant as to any restrictions on travel, association or place of

 abode and to use every effort to assure the appearance of the defendant at all scheduled hearings

 before any court of this District and to notify the Court immediately in the event the defendant

 violates any condition of release or disappears.

 DATED:        ,¾.3 D,.'"20 z.o                       CUSTODIAN SIGNATURE
                                                      CUSTODIAN

 DATED:____________
                                                      CUSTODIAN

 DATED:,___________
                                                      CUSTODIAN


 I agree to this third party custody arrangement

 DATED: 8/29/2020                                         (ho\
                                                      DEFEN       NT
                                                                     1@¥\
                  Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 15 of 16
AO 98 (Rev. 12/11) Appearance Bond




                                     UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Eastern District of California
                    United States of America                           )
                               V.                                      )
                                                                       )       Case No.      2:20-cr-00134-JAM
                           TANGJUAN                                    )
                              Defendant                                )

                                                 APPEARANCE BOND (SEALED)

                                                        Defendant's Agreement
I,                         TANG JUAN                            (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited if I fail:
            ( 18]) to appear for court proceedings;
            ( � ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( � ) to comply with all conditions set forth in the Order Setting Conditions of Release.

                                                              Type of Bond
( D ) (I) This is a personal recognizance bond.

(     ) (2) This is an unsecured bond of$

( X) (3) This is a secured bond of$              ---'---------
                                                 750,000.00    , secured by:

         ( D) (a) $ -------- , in cash deposited with the court.

         ( X) (b) the agreement of the defendant and each surety to forfeit the following cash or other property
              (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan- and attach proof of
                  ownership and value):
                  CUSTODIAN ADDRESS

                  If this bond is secured by real property, documents to protect the secured interest may be filed of record.

         { D ) {c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):




                                                   Forfeiture or Release of the Bond

Forfeiture ofthe Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court
may order ajudgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
              Case 2:20-cr-00134-JAM Document 43 Filed 08/31/20 Page 16 of 16




                                                                                                                                Pagc:2



       A091(Rcv.121ll)Appe,uance8ond




       Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
       security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
       serve a sentence.

                                                               Declarations
       Ownership ofthe Property. I, the defendant-and each surety-declare under penalty of perjury that
               (I)     all owners of the property securing this appearance bond are included on the bond;
               (2)     the property is not subject to claims. except as described above; and
               (3)     I will not sell the property allow further claims to be made against it, or do anything to reduce its value
                       while this appearance bond is in effect.

       Acceptance. I, the defendant- and each surety- have read this appearance bond and have either read all the conditions
       of release set by the court or had them explained to me. I agree to this Appearance Bond.



       I, the defendant- and each surety- declare under penalty of perjury that this information is true. (See 28 U.S.C.§ I 746.)


       Date: 0&129/2020


                          CUSTODIAN NAME                                 CUSTODIAN SIGNATURE
                     S1Jll¥propury ownu- prinr� n-


CUSTODIAN SPOUSE NAME (Spouse)                                     CUSTODIAN SPOUSE SIGNATURE
                     S11rel)llproper1y UM/nu- prinltd name



                     Surety/property owner - prlnll!d name                         Surerylproperty <1Wner -signature and dQ/e
